Order entered June 26, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01665-CR
                                       No. 05-13-01666-CR

                                EDUARDO SALINAS, Appellant

                                                    V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F12-63779-K, F12-63780-K

                                             ORDER
       The Court GRANTS court reporter Janice E. Garrett’s June 24, 2014 motion for

extension of time to file the reporter’s records.

       The reporter’s records received on June 24, 2014 are deemed timely filed.


                                                         /s/   DAVID EVANS
                                                               JUSTICE